PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/203,968
Filing Date: 29 Nov 2018
Appellant(s): SAP SE



__________________
Pedro F. Suarez
Reg. No. 45, 895
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/21/2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 03/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

B. 	Robertson and Betawadkar cannot be fairly combined under 35 U.S.C. §103.
The appellant on page 12 line 15-20 of the appeal brief stated that “At the outset, a person of ordinary skill in the art would NOT combine Robertson and Betawadkar for at least the reason that Robertson uses a fundamentally different approach to the federated database system of Betawadkar. Moreover, Robertson criticizes (and thus teaches away from) the federated database approach (see, e.g., Robertson at paragraphs 5-6). Thus, Robertson takes a fundamentally different approach from the Betawadkar federated database by using the query server and coupled index. Indeed, MPEP § 2143.01(V) explains “[i]f proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. Jn re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)” Here, the intended purpose of Robertson is to not use a federated database approach (as taught by Betawadkar) but rather a query server. For at least these reasons, the combination of Robertson and Betawadkar is improper.”.
The examiner respectfully disagrees with the above mentioned arguments for following reasons;
Firstly, Robertson’s teaching of external index and query server or “query server” approach is still fundamentally a federated query system with some modified features such as addition of an external index. As disclosed in paragraph 0015 Robertson’s “query server” receives queries at the query server and extract the queried data from different data sources and, which is fundamental concept of federated query system. 
Secondly, as teaching of both Betawadkar and Robertson are fundamentally from same field of endeavor therefore, modification of Betawadkar by incorporating the Robertson’s teaching of using dedicated connectors to extract data from different data sources would fulfill Robertson’s intended purpose of extracting data from different data sources. Robertson further in paragraph 0033 discloses configuration files describing each data source connection and detailing out how application-specific query would be invoked via dedicated connections (application specific connections) as following “The query server 100 may have one or more configuration files 118 that contain data source connection and logon data for one or more data sources 130. These configuration files 118 can be application-specific and invoked along with the query submitted to query server 100” .

	Thirdly, the argued teaching of federated query system aspect of Robertson is not considered in the rejection rather, his disclosed teaching of using different dedicated connectors to communicate with different services are used in this rejection. Thus, the combination of Betawadkar’s disclosure of federated query execution or splitting a query and executing them into different service with Robertson’s teaching of using different dedicated connector to communicate with different services is proper.

C. 	Robertson clearly lacks the claimed “dedicated connectors,” much less “each of the plurality of dedicated connectors connected to a respective one of a plurality of micro-services and registered with the processing engine with configuration data relating to the respective one of the plurality of micro-services... .”
Regarding dedicated connections on page 14 line 1-12 the appellant stated that “Robertson does not at all teach, as alleged in the Examiner, the “dedicated connectors” provided by claim 1. Robertson, rather than a processing engine having a plurality of dedicated connectors as recited in claim 1, discloses a query server connected to “multiple disparate data sources 130.” Robertson, paragraph 27. With reference to Robertson’s FIG. 6 (which is discussed in the Final Office Action), Robertson shows disparate applications 114a, 114b, 114c, and 114d separate from the query server 100, and disparate data sources 133a, 133b, and 133c. It is clear on its face that Robertson’s query server does not have a dedicated connector for each disparate application.
Moreover, claim 1 recites “each of the plurality of micro-services associated with a respective database,” which Robertson does not at all contemplate. Again, with reference to Robertson’s FIG. 6, there is no connection between the disparate applications 114a, 114b, 114c, and 114d and the disparate data sources 133a, 133b, and 133c”.
Further in page 15 line 3-9 appellant argued “Accordingly, neither Betawadkar, Robertson, nor Wells discloses or suggests the claim 1 “receiving, by a processing engine and from a user device in a multi-tenanted service environment, a query for execution, the processing engine comprising a plurality of dedicated connectors, each of the plurality of dedicated connectors connected to a respective one of a plurality of micro- services ... .” Emphasis added. For at least this reason, the rejections under 35 U.S.C. §103 of claim 1 (as well as its corresponding dependent claims at least by reason of their dependency) should be withdrawn.”.
The examiner respectfully disagrees with the above mentioned arguments as Paragraph 0033 of Robertson discloses configuration files describing each data source connection and detailing out how application-specific query would be invoked as following “The query server 100 may have one or more configuration files 118 that contain data source connection and logon data for one or more data sources 130. These configuration files 118 can be application-specific and invoked along with the query submitted to query server 100” .
Using the broadest reasonable interpretation as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “dedicated connectors” to mean application-specific connectors which invoke queries conforming application-specific guidelines or configuration; where Robertson in paragraph 0033 discloses configuration files describing each data source connection and detailing out how application-specific query would be invoked via dedicated connections (application specific connections) as following “The query server 100 may have one or more configuration files 118 that contain data source connection and logon data for one or more data sources 130. These configuration files 118 can be application-specific and invoked along with the query submitted to query server 100” .

Robertson further in Fig. 6 and paragraph 0066 teaches relationship among application 114a, 114b and 114c to their corresponding data sources 133a, 133b and 133c as following “With reference to FIG. 6, a query server system is shown for integrating legacy applications 114 a and 114 b, modem applications 114 c and 114 d, as well as legacy data sources 130 a and 130 b, and modem data sources 130 c.”.
Therefore, in light of Robertson’s teaching of dedicated connectors or application specific connections described in configuration files as disclosed in paragraph 0033, disparate applications application 114a, 114b and 114c are connected to their corresponding  data sources 133a, 133b and 133c via dedicated connectors.
The appellant further on page 14 line 13-15 stated that “The claim 1 feature of the dedicated connectors is, as acknowledged in the Examiner, also absent from the disclosure of Betawadkar. Final Office Action, page 3. Rather than dedicated connectors, Betawadkar describes the interconnection through a network of source servers in a federated database system.”. 
In response to above mentioned argument the examiner likes to mention that, as acknowledged in the Office Action page 3, the teaching for dedicated connectors used in the rejection is from Robertson not from Betawadkar and, which is discussed in detailed earlier in this section of response to arguments (C). 
The appellant on page 15 line 10-15 further argued that “As none of Betawadkar, Robertson, and Wells disclose the claim 1 feature of “the processing engine comprising a plurality of dedicated connectors, each of the plurality of dedicated connectors connected to a respective one of a plurality of micro-services,” it follows that the combination of Betawadkar, Robertson, and Wells also fails to disclose the claim 1 feature of “each of the plurality of dedicated connectors ... registered with the processing engine with configuration data relating to the respective one of the plurality of micro-services.”.
The examiner respectfully disagrees as Robertson explicitly discloses assignment or registration of connectors to specific applications in the configuration file as following “The query server 100 may have one or more configuration files 118 that contain data source connection and logon data for one or more data sources 130. These configuration files 118 can be application-specific and invoked along with the query submitted to query server 100”.  

D.  Betawadkar fails to disclose the claim 1 “compiling, by the processing engine, the plurality of sub-results into a resulting set to satisfy the query” .

The crux of appellant’s arguments presented on page 16 line 9-23 through page 17 line 1-9 regarding compilation or aggregation of sub-queries results is “Betawadkar does not disclose the claim 1 “compiling, by the processing engine, the plurality of sub-results into a resulting set to satisfy the query.” And, Robertson and Wells fail to cure the noted deficiencies of Betawadkar.”.
The examiner respectfully disagrees with the above mentioned arguments as Betawadkar in paragraph 0004 and related paragraph 0020-0021 discloses aggregating subquery results from plurality of servers; where a second server/processing engine designated by the federated system compiles the sub-query results as following  “This second subquery retrieves the results of the first subquery from the message queue (202), joins that data with the Fresno sales data of the DB2 for z Series source server (102), and finally aggregates the joined data to achieve the final query result”.
As mentioned above, designated by the federated server 106, the processing server 102 along with federated server 106 working together as a processing engine,  where server 102 receives query result set from “Oracle WH” server 104 (via message queue) and compile/join said received result set with data retrieved from “DB2 Z WH” server. On the other hand, federated server 106 executes subqueries on server 104, 102 and  designating the server 102 to compile result set retrieved from different servers. Therefore, it is evident from the above discussion that server 102 and federated server 106 are performing together as processing engine by compiling data retrieved from different data sources.   

E. 	Betawadkar fails to disclose the claim 1 “converting, by the processing engine, the query into a plurality of sub-queries, wherein the conversion is based on the configuration data associated with the plurality of micro-services.”

The appellant on page 17 line 13-20 argued that ”The Examiner alleges that Betawadkar at paragraph 4 discloses the claim 1 “converting, by the processing engine, the query into a plurality of sub-queries, wherein the conversion is based on the configuration data associated with the plurality of micro-services.” Appellant disagrees. First, there is no disclosure whatsoever regarding the conversion being based on the plurality of micro- services as required by claim 1. At best, Betawadkar explains that the sub-queries are generated based on table partition information. Betawadkar, paragraph 27. Moreover, nowhere does Betawadkar mention a “micro-service,” ”. 
In response to the first part of appellant’s arguments mentioned above, Betawadkar in paragraph 0004 discloses receiving a query then dividing it by the Federated Server (engine) into plurality of subqueries to run on plurality of servers where execution plan is defined or configurated according to servers (where sub-queries are to be run) as following “A federated query execution plan is generated based on the received federated query. The federated query execution plan defines one or more source servers of the federated database and a unique subquery to be executed on each of the source servers” . 
Robertson further in paragraph 0033 discloses configuration files describing each data source connection and detailing out how application-specific query would be invoked as following “The query server 100 may have one or more configuration files 118 that contain data source connection and logon data for one or more data sources 130. These configuration files 118 can be application-specific and invoked along with the query submitted to query server 100”.  
In a related figure 2 and paragraph 0020-0021, Betawadkar further teaches a query which is being processed by Federated engine to two different servers Oracle (104) and DB2 (102) that require two different type of queries. These queries are unique and running on specific servers. 
Therefore, in light of above discussion it is taught that a same query would not be supported on two different database servers rather, following the application-specific configuration, a query conversion would be done to run queries on different database servers.   
	Regarding the second part of the arguments “Moreover, nowhere does Betawadkar mention a ‘micro-service’ ”, in consistent with paragraph 001-002 of the instant application the examiner interpreted “plurality of micro- services” as different autonomous Database Management System services such as “Oracle”, “DB2”, “IDS” etc. which can be used to run sub-queries in a federated search system. 

Regarding claims dependent on independent claim 1, 9 and 17, no additional arguments are presented other than discussed above. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/ABDULLAH A DAUD/Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                                                                                    
Conferees:
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164 

/MENG YAO ZHE/Primary Examiner                                                                                                                                                                                                                                                                                                                                                                                                               


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.